internal_revenue_service number release date index number --------------------- -------------------------------- --------------------- ------------------------------------ in re ---------------------------------------------- department of the treasury washington dc person to contact ------------------------------------------------ telephone number --------------------- refer reply to cc psi b04 - plr-169200-03 date date legend decedent spouse trust gst exempt trust gst non-exempt trust ----------------------------------------------------- ---------------------------------------------------- -------------------------------------------------------------------- ------------------------------- -------------------------------------------------------------------- ------------------------------------------ -------------------------------------------------------------------- ------------------------------------------------ ------------------- ------------------ ------------------- ------------------------------------- ----------------------------- ------------------------------------------------------------ ---- ---- --------------- --------------- --------------- date date date daughter lawyer law firm a b c d e dear --------------- correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to sever a_trust into gst exempt and gst non-exempt trusts make a reverse_qtip_election under sec_2652 with respect to the gst exempt trust and to make an allocation of the generation-skipping_transfer gst_exemption to the gst exempt trust under sec_2642 and this is in response to your letter dated date and other the facts and representations submitted are summarized as follows paragraph sixth section b provides that on spouse’s death the principal on date decedent executed his will paragraph sixth section a of the will plr-169200-03 provides in part that the residue and remainder of decedent’s estate shall be placed in trust if spouse survives decedent during spouse’s lifetime the net_income of the trust shall be paid to her at least quarterly during her lifetime the trustees shall pay principal to her for her health support or maintenance as the trustees from time to time think desirable during her lifetime spouse shall additionally have a right to withdraw from principal up to dollar_figure at any time and in addition if she is living on december of any year to withdraw up to of the fair_market_value of the principal determined on december of that year remaining after the payments required by other sections of the will shall be held and distributed in accordance with subparagraph c paragraph sixth section c provides that the trustees shall divide the principal into equal shares so that there will be one share for each child of decedent who is then living and each child who is then deceased represented by issue then living excluding daughter and issue of daughter of each such share a shall be paid outright to each child then living or to the then living issue per stirpes and of each child then deceased b shall be held in trust as a separate trust during each child’s lifetime the net_income of the separate trust shall be paid to each child at least quarterly and the trustees shall pay principal to each child for the health support or maintenance of that child or the child’s descendants or for the education of the child’s descendants as the trustees from time to time think desirable descendants per stirpes or in default of such descendants to decedent’s then living descendants per stirpes the trust provides that if any principal is distributable to a grandchild under the preceding provisions the principal paid to the grandchild shall be retained as a separate trust for the benefit of that grandchild the net_income of the trust shall be paid to grandchild at least quarterly and the trustees may pay principal to the grandchild for health maintenance or support as the trustees from time to time think desirable each grandchild shall have the right to withdraw up to one-third of the principal after reaching age one-half of the balance of the principal upon reaching age and the entire balance after reaching age at each grandchild’s death any remaining principal shall be paid to grandchild’s descendants per stirpes or in default of such descendants to the descendants of grandchild’s parent who is a child of decedent or in default of such descendants to the descendants of decedent paragraph eighth provides that the trustees shall divide what otherwise would be one trust into two or more sub-trusts to reflect different tax elections and to claim the benefit of tax exemptions any such division shall be made on a fractional share basis at each child’s death any remaining principal shall be paid to each child’s paragraph eleventh section b provides that for purposes of fully utilizing paragraph eleventh section a provides that the executors may allocate any plr-169200-03 each sub-trust receiving a fairly representative portion of the appreciation or depreciation in the property available for funding the trust from which the sub-trusts are derived the dispositive administrative and other provisions of each sub-trust shall except as otherwise expressly provided herein be identical to the provisions of the trust from which it is derived in particular as of the date of decedent’s death the trustees shall divide the principal of a sub-trust of the trust one funded with the portion the executors elect to qualify for the federal estate_tax_marital_deduction and one funded with the portion the executors do not elect to qualify for the federal estate_tax_marital_deduction part of decedent’s gst_exemption which has not been irrevocable utilized during decedent’s lifetime in such manner as the executors shall determine decedent’s gst_exemption if spouse survives decedent the executors may make the election provided for in sec_2652 to the extent the executors have elected to treat all or part of the property passing under the will or under any deed_of_trust of which decedent is settler as qualified_terminable_interest_property qtip under sec_2056 paragraph eleventh section c provides that the executors may elect not to have the deemed_allocation provisions of sec_2632 apply to transfers made by decedent during his lifetime of any gst_exemption would not result in a particular trust being completely exempt from gst tax the trustees may separate such trust into two trusts representing fractional shares of the trust being divided one of which is exempt from the gst tax exempt trust and one of which is fully subject_to the said tax non-exempt trust in the case of a_trust which has not received assets at the time the exemption is allocated the separation shall occur prior to any funding of the trust paragraph eleventh section e provides that if the executors have elected to qualify all or a portion of a_trust for the benefit of spouse under the terms of this will for the marital_deduction and there is a separate trust for which the executors have made the election pursuant to sec_2652 and to which the executors have allocated any part of decedent’s gst_exemption exempt marital trust and there is a separate trust for the benefit of spouse non-exempt marital trust the trustees shall pay all death taxes on both trusts payable by reason of the death of spouse from the non-exempt marital trust unless such payment would be considered an addition to the exempt marital trust for gst purposes paragraph eleventh section f provides that any trust that will be included in the gross_estate of spouse may be divided in order to permit the executors of the estate paragraph eleventh section d provides that to the extent that the allocation recently law firm reviewed the actions taken so far in the administration of the decedent died on date survived by spouse the executors of decedent’s plr-169200-03 of spouse to allocate some or all of the gst_exemption of spouse to one of such separate trusts so that such separate trust would be fully exempt from gst tax estate retained lawyer of law firm to represent the executors in legal matters relating to the administration of the estate including review of the federal estate_tax_return form_706 on schedule m of form_706 the executors made an election under sec_2056 to treat the entire value of trust as qtip property and claimed a deduction for this amount however no schedule r was filed with the form_706 consequently no election was made under sec_2652 and none of husband's gst_exemption was allocated on the form_706 after the executors prepared the form_706 the return was submitted to law firm for review law firm reviewed the return and timely filed the return with the internal_revenue_service on date estate during the review law firm discovered for the first time that inadvertently the return did not include schedule r as necessary to make a reverse_qtip_election and an allocation of the available gst_exemption during his lifetime decedent made taxable_gifts in the amount of dollar_figurec of these gifts dollar_figured were gifts to grandchildren decedent’s executors propose to allocate dollar_figured of decedent’s gst_exemption to these gifts the executors propose to divide trust into two trusts the gst exempt trust and the gst non-exempt trust it is represented that the severance will be done on a pro_rata basis the executors propose to make a reverse_qtip_election with respect to the gst exempt trust and to allocate decedent’s remaining gst_exemption of dollar_figuree to the gst exempt trust you have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to sever trust into the gst exempt trust and the gst non-exempt trust to make a reverse_qtip_election under sec_2652 and to make an allocation of decedent’s gst_exemption to the gst exempt trust under sec_2642 and law and analysis decedent who is a citizen or resident_of_the_united_states the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse for an interest passing to the surviving_spouse if on the lapse of time on the occurrence sec_2056 provides that for purposes of the tax imposed by sec_2001 sec_2056 provides the general_rule that no deduction shall be allowed sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 defines qualified_terminable_interest_property as sec_2056 provides in part that an interest passing to the surviving sec_2056 provides that in the case of qualified terminable_interest plr-169200-03 of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail spouse shall not be considered as an interest which will terminate or fail on the death of such spouse if such death will cause a termination or failure of such interest only if it occurs within a period not exceeding six months after the decedent's death and such termination or failure does not occur property such property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent's gross_estate property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer transferred in a generation-skipping_transfer is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2642 the inclusion_ratio with respect to any property sec_2044 provides that for purposes of chapter and chapter sec_2602 provides that the amount of the gst tax is determined by sec_2631 provides that for purposes of determining the inclusion_ratio plr-169200-03 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2652 provides in pertinent part that for purposes of chapter the term transferor means -- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of chapter as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to the qtip_trust property held in a qtip_trust return on which the qtip_election is made sec_2642 provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst tax purposes a a the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law sec_26_2652-2 provides that the election must be made with respect to all sec_2652 provides that in the case of any trust with respect to which a sec_26_2652-2 provides that a reverse_qtip_election is made on the sec_2642 provides generally that for purposes of section sec_2642 provides that if property is transferred as a result of the sec_2642 provides that the term qualified_severance includes sec_2642 provides that if a_trust has an inclusion_ratio of greater plr-169200-03 of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance pursuant to this paragraph may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the irs death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i elections time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in pertinent part that requests for extensions of sec_301_9100-2 provides an automatic_extension of time for making certain sec_301_9100-3 provides in part that a taxpayer is deemed to have under sec_301_9100-1 the commissioner may grant a reasonable sec_301_9100-3 provides that a taxpayer will not be considered to have plr-169200-03 acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts in this case since a qtip_election was made on the form_706 the assets of trust are currently includible in spouse's gross_estate pursuant to sec_2044 in addition spouse is considered the transferor of such property for gst tax purposes thereby initially precluding the allocation of decedent's remaining unused gst_exemption to trust however if trust is severed into the gst exempt trust and the gst non-exempt trust in accordance with sec_2642 and decedent's_estate is granted an extension of time to make a reverse_qtip_election under sec_2652 with respect to the assets of the gst exempt trust decedent will be treated as the transferor of those assets for gst tax purposes based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to sever trust into the gst exempt trust and the gst non-exempt trust to make a reverse_qtip_election under sec_2652 and to make an allocation of the gst_exemption under sec_2642 and is granted until days after the date of this letter supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose letter is being sent to the taxpayer concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied this election and allocation of gst_exemption should be made on a the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer requesting it sec_6110 plr-169200-03 provides that it may not be used or cited as precedent enclosures copy for sec_6110 purposes copy of this letter sincerely _________________________ heather c maloy associate chief_counsel passthroughs and special industries
